Exhibit 10.1

SIXTH AMENDED AND RESTATED EMPLOYMENT SEVERANCE AGREEMENT

This Sixth Amended and Restated Employment Severance Agreement (the “Agreement”)
is made and entered into effective as of May 5, 2008 (the “Effective Date”), by
and between Joan S. Fujii (the “Executive”) and Cost Plus, Inc. (the “Company”).

RECITALS

A. The Company desires to continue retaining the services of the Executive, and
the Executive desires to be employed by the Company, on the terms and subject to
the conditions set forth in this Agreement.

B. The Board of Directors of the Company (the “Board”) believes the Company
should provide the Executive with certain severance benefits should the
Executive’s employment with the Company terminate under certain circumstances,
such benefits to provide the Executive with enhanced financial security and
sufficient incentive and encouragement to remain with the Company.

C. This Agreement amends and restates the Fifth Amended and Restated Employment
Severance Agreement dated May 25, 2007 between the Company and the Executive.

D. Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of the Executive by the Company, the Fifth Amended
and Restated Employment Severance Agreement is hereby amended and restated in
its entirety as set forth herein, and the parties agree as follows:

1. Duties and Scope of Employment. The Company shall continue to employ the
Executive in the position of Executive Vice President, Human Resources with such
duties, responsibilities and compensation as in effect as of the Effective Date.
The Board and the Chief Executive Officer of the Company shall have the right to
revise such responsibilities and compensation from time to time as the Board or
the Chief Executive Officer may deem necessary or appropriate. If any such
revision constitutes “Involuntary Termination” as defined in Section 6 of this
Agreement, the Executive shall be entitled to benefits upon such Involuntary
Termination as provided under this Agreement.

2. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. If the Executive’s employment terminates for any reason, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company’s established employee plans and
practices or in accordance with other agreements between the Company and the
Executive.



--------------------------------------------------------------------------------

3. Severance and Change of Control Benefits.

(a) Benefits upon Termination Apart from a Change of Control. If, prior to a
Change of Control or more than twelve (12) months following a Change of Control,
the Executive’s employment terminates as a result of an Involuntary Termination
and the Executive signs and does not revoke a Release of Claims, then the
Executive shall receive the following severance benefits:

(i) continued payments of the Executive’s Base Compensation, less applicable
withholding and payable in accordance with the Company’s normal payroll
practices for twelve (12) months from the Termination Date;

(ii) a pro-rata portion of the Executive’s target fiscal year bonus, if any,
under the Company’s Management Incentive Plan in effect for the fiscal year in
which the Termination Date occurs. Such amount (A) shall only be paid if, and to
the extent, that the relevant performance targets are achieved by the Company,
(B) shall be pro-rated for the period of time during the fiscal year that the
Executive was an employee of the Company, and (C) shall be paid at the time
bonuses for the completed fiscal year are paid to other executives (but no later
than the period of time required to fit within the short-term deferral rule of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the final regulations and any guidance promulgated thereunder (“Section 409A”));
and

(iii) provided (A) the Executive constitutes a qualified beneficiary, as defined
in Section 4980B(g)(1) of the Code, and (B) the Executive elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) within the time period prescribed pursuant to COBRA, the
Company will reimburse the COBRA premiums for continued health (i.e., medical,
dental and vision) coverage for Executive and Executive’s eligible dependents
for the period of time the Executive is receiving severance payments under
Section 3(a)(i) of this Agreement or, if earlier, until the Executive is
eligible to be covered under another medical insurance plan by a subsequent
employer.

(b) Benefits upon Termination in Connection with a Change of Control. If, on or
within twelve (12) months after a Change of Control, the Executive’s employment
terminates as a result of an Involuntary Termination and the Executive signs and
does not revoke a Release of Claims, then the Executive shall receive the
following severance benefits:

(i) a lump sum amount equal to one and a half (1.5) times the sum of the
Executive’s annual Base Compensation and target fiscal year bonus under the
Company’s Management Incentive Plan in effect for the fiscal year in which the
Termination Date occurs, less applicable withholding and payable within thirty
(30) days after the Termination Date;

(ii) a pro-rata portion of the Executive’s target fiscal year bonus, if any,
under the Company’s Management Incentive Plan in effect for the fiscal year in
which the Termination Date occurs. Such amount (A) shall only be paid if, and to
the extent, that the relevant

 

-2-



--------------------------------------------------------------------------------

performance targets are achieved by the Company, (B) shall be pro-rated for the
period of time during the fiscal year that the Executive was an employee of the
Company, and (C) shall be paid at the time bonuses for the completed fiscal year
are paid to other executives (but no later than the period of time required to
fit within the short-term deferral rule of Section 409A); and

(iii) provided (A) the Executive constitutes a qualified beneficiary, as defined
in Section 4980B(g)(1) of the Code, and (B) the Executive elects continuation
coverage pursuant to COBRA within the time period prescribed pursuant to COBRA,
the Company will reimburse the COBRA premiums for continued health (i.e.,
medical, dental and vision) coverage for the Executive and the Executive’s
eligible dependents for eighteen (18) months or, if earlier, until Executive is
eligible to be covered under another medical insurance plan by a subsequent
employer.

(c) Equity Award Acceleration.

(i) Change of Control. In the event of a Change of Control that occurs while the
Executive remains an employee of the Company, (A) the Executive will fully vest
in and have the right to exercise all his or her outstanding options and stock
appreciation rights, (B) all restrictions on restricted stock and restricted
stock units will lapse, and, (C) with respect to all awards with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved at 100% of target levels and all other terms and conditions
met, pro-rated to reflect the amount of time the Executive was an employee of
the Company during the applicable performance period.

(ii) Termination. Unless otherwise provided in the Company’s equity award plans
or in the Executive’s equity award agreements, the Executive shall not be
entitled to acceleration of any unvested equity awards upon the termination of
the Executive’s employment for any reason, including an Involuntary Termination.

(d) Voluntary Resignation; Termination for Cause. If the Executive’s employment
with the Company terminates other than as a result of an Involuntary
Termination, then the Executive will not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing severance and benefits plans and practices or pursuant
to other written agreements with the Company.

(e) Disability; Death. If the Company terminates the Executive’s employment as a
result of the Executive’s Disability, or the Executive’s employment terminates
due to his or her death, then the Executive will not be entitled to receive
severance or other benefits except for those (if any) as may then be established
under the Company’s then existing written severance and benefits plans and
practices or pursuant to other written agreements with the Company.

(f) Miscellaneous. Upon the termination of the Executive’s employment for any
reason, (i) the Company shall pay the Executive any unpaid base salary due for
periods prior to the Termination Date; (ii) the Company shall pay the Executive
all of the Executive’s accrued and

 

-3-



--------------------------------------------------------------------------------

unused vacation through the Termination Date; and (iii) following submission of
proper expense reports by the Executive, the Company shall reimburse the
Executive for all expenses reasonably and necessarily incurred by the Executive
in connection with the business of the Company prior to the Termination Date.
These payments shall be made promptly upon termination and within the period of
time mandated by applicable law.

4. Limitations on Payments.

(a) Code Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, if the Executive
is a “specified employee” within the meaning of Section 409A at the time of the
Executive’s termination (other than due to death), then the severance payable to
the Executive, if any, pursuant to this Agreement, together with any other
severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), that are payable within the first six (6) months following the
Executive’s termination of employment will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of the Executive’s termination of employment. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if the Executive dies following his or her termination
but prior to the six (6) month anniversary of his or her termination, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of the Executive’s death
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

(ii) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.

(iii) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above. For purposes of this Agreement,
“Section 409A Limit” shall mean the lesser of two (2) times: (i) the Executive’s
annualized compensation based upon the annual rate of pay paid to the Executive
during the Company’s taxable year preceding the Company’s taxable year of the
Executive’s termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which the Executive’s employment is terminated.

 

-4-



--------------------------------------------------------------------------------

(iv) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and the
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Executive under Section 409A.

(b) Code Section 280G. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section 4(b), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Executive’s benefits under
Section 3 of this Agreement shall be either:

(i) delivered in full, or

(ii) delivered as to such lesser extent which would result in no portion of such
severance and other benefits being subject to excise tax under Section 4999 of
the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by the Executive on an after-tax basis, of the
greatest amount of severance benefits, notwithstanding that all or some portion
of such severance benefits may be taxable under Section 4999 of the Code. Unless
the Company and the Executive otherwise agree in writing, any determination
required under this Section 4(b) shall be made in writing by the Company’s
independent public accountants immediately prior to the Change of Control (the
“Accountants”), whose determination shall be conclusive and binding upon the
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 4(b), the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 4(b). The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 4(b).

5. Non-Solicitation. In consideration for the mutual agreements as set forth
herein, the Executive agrees that the Executive shall not, at any time, within
twelve (12) months following termination of the Executive’s employment with the
Company for any reason, directly or indirectly solicit the employment or other
services of any individual who at that time shall be or within the prior twelve
(12) months shall have been an employee of the Company.

 

-5-



--------------------------------------------------------------------------------

6. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Base Compensation. “Base Compensation” means the Executive’s annual base
salary paid by the Company for services performed as in effect on the
Termination Date.

(b) Cause. “Cause” means:

(i) The Executive’s continued intentional and demonstrable failure to perform
his or her duties customarily associated with the Executive’s position as an
employee of the Company or its respective successors or assigns, as applicable
(other than any such failure resulting from the Executive’s mental or physical
Disability) after the Executive has received a written demand of performance
from the Company which specifically sets forth the factual basis for the
Company’s belief that the Executive has not devoted sufficient time and effort
to the performance of his or her duties and has failed to cure such
non-performance within thirty (30) days after receiving such notice (it being
understood that if the Executive is in good faith performing his or her duties,
but is not achieving results the Company deems satisfactory for the Executive’s
position, it will not be considered to be grounds for termination of the
Executive for “Cause”);

(ii) The Executive’s conviction of, or plea of nolo contendere to, a felony that
the Board reasonably believes has had or will have a material detrimental effect
on the Company’s reputation or business; or

(iii) The Executive’s commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against, and
causing material harm to, the Company or its respective successors or assigns,
as applicable.

The Executive will receive notice and an opportunity to be heard before the
Board with the Executive’s own attorney before any termination for Cause is
deemed effective. Notwithstanding anything to the contrary, the Board may
immediately place the Executive on administrative leave (with full pay and
benefits to the extent legally permissible) but will allow reasonable access to
Company information, employees and business should the Executive wish to avail
himself and prepare for his or her opportunity to be heard before the Board
prior to the Board’s termination for Cause. If the Executive avails himself or
herself of the Executive’s opportunity to be heard before the Board, and then
fails to make himself or herself available to the Board within thirty (30) days
of such request to be heard, the Board may thereafter cancel the administrative
leave and terminate the Executive for Cause. Likewise, if the Board fails to
make itself available to the Executive and his or her counsel within thirty
(30) days of the Executive’s request to be heard, Executive will be entitled to
terminate his or her employment with the Company and such termination will be
treated as a resignation by Executive for Involuntary Termination.

 

-6-



--------------------------------------------------------------------------------

(c) Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i) Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company, except that any change in the
ownership of the stock of the Company as a result of a private financing of the
Company that is approved by the Board will not be considered a Change of
Control; or

(ii) Change in Effective Control of the Company. A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twelve (12) month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change of Control; or

(iii) Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For purposes of this subsection (iii), gross fair market value means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.

Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.

(d) Disability. “Disability” means the Executive has been unable to perform his
or her Company duties as the result of his or her incapacity due to physical or
mental illness, and such inability, at least twenty-six (26) weeks after its
commencement or 180 days in any consecutive twelve (12) month period, is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate the Executive’s employment. In the event that the Executive resumes
the performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate will automatically be deemed to have been revoked.

 

-7-



--------------------------------------------------------------------------------

(e) Involuntary Termination. “Involuntary Termination” means termination of the
Executive’s employment following the occurrence of one or more of the following,
without Executive’s consent:

(i) termination of the Executive’s employment by the Company for any reason
other than Cause;

(ii) a material reduction in the Executive’s base salary as in effect
immediately prior to such reduction, unless the Company (or the Executive’s
employer or the parent corporation in a group of controlled corporations
following a Change of Control) also similarly reduces the base compensation of
all other employees of the Company (or the Executive’s employer or the parent
corporation in a group of controlled corporations following a Change of Control)
with positions, duties and responsibilities comparable to the Executive’s;

(iii) any material breach by the Company of any material provision of this
Agreement which continues uncured for thirty (30) days following notice thereof;

(iv) a material reduction in the Executive’s duties, responsibilities or
authority; or

(v) on or within twelve (12) months after a Change of Control, a material change
in the geographic location at which the Executive must perform services (defined
for purposes of this Agreement as the relocation of the Executive to a facility
that is more than fifty (50) miles from the Executive’s current location).

Any purported Involuntary Termination pursuant to Section 6(e)(ii) through
(e)(v) above will not be effective until the Executive has delivered to the
Company, within sixty (60) days of the initial existence of the Involuntary
Termination condition, a written explanation that describes the basis for the
Executive’s belief that the Executive should be permitted to terminate the
Executive’s employment and have it treated as an Involuntary Termination and the
Company has been given thirty (30) days following delivery of such notice to
cure any curable violation. In no instance will a resignation by Executive be
deemed to be an Involuntary Termination if it is made more than twelve
(12) months following the initial existence of one or more of the conditions
that constitute an Involuntary Termination hereunder.

(f) Release of Claims. “Release of Claims” shall mean a waiver by the Executive,
in a form satisfactory to the Company, of all employment-related obligations of
and claims and causes of action against the Company.

(g) Termination Date. “Termination Date” shall mean the date on which an event
that would constitute Involuntary Termination occurs, or the later of (i) the
date on which a notice of termination is given, or (ii) the date (which shall
not be more than thirty (30) days after the giving of such notice) specified in
such notice.

 

-8-



--------------------------------------------------------------------------------

(h) Management Incentive Plan. “Management Incentive Plan” shall mean the
Company’s bonus program, as implemented by the Company’s board of directors from
time to time and pursuant to which the Executive may receive incentive-based
compensation at fiscal year end.

7. Confidentiality. The Executive acknowledges that during the course of the
Executive’s employment, the Executive will have produced and/or have access to
confidential information, records, notebooks, data, formula, specifications,
trade secrets, customer lists and secret inventions, and processes of the
Company and its affiliated companies. Therefore, during or subsequent to the
Executive’s employment by the Company, the Executive agrees to hold in
confidence and not directly or indirectly to disclose or use or copy or make
lists of any such information, except to the extent authorized by the Company in
writing. All records, files, drawings, documents, equipment, and the like, or
copies thereof, relating to the Company’s business, or the business of an
affiliated company, which the Executive shall prepare, or use, or come into
contact with, shall be and remain the sole property of the Company, or of an
affiliated company, and shall not be removed from the Company’s or the
affiliated company’s premises without its written consent, and shall be promptly
returned to the Company upon termination of employment with the Company.

8. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement pursuant to this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

9. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage

 

-9-



--------------------------------------------------------------------------------

prepaid. In the case of the Executive, mailed notices shall be addressed to the
Executive at the home address that the Executive most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Chief Executive Officer.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Executive as a result of a voluntary resignation or an Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 9(a) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than thirty (30) days after the giving
of such notice). The failure by the Executive to include in the notice any fact
or circumstance which contributes to a showing of Involuntary Termination shall
not waive any right of the Executive hereunder or preclude the Executive from
asserting such fact or circumstance in enforcing the Executive’s rights
hereunder.

10. Term and Termination. This Agreement shall terminate on June 15, 2010;
provided, however, in the event of a Change of Control that occurs during the
one (1) year period preceding June 15, 2010, the term of this Agreement will
extend through the one (1)-year anniversary of such Change of Control.
Notwithstanding the foregoing, if the Executive becomes entitled to benefits
pursuant to Section 3(a) or 3(b) of this Agreement, this Agreement will not
terminate until, but will terminate at, such time that all of the obligations of
the parties hereto with respect to this Agreement have been satisfied.

11. Miscellaneous Provisions.

(a) Non-Disparagement. The Executive agrees to refrain from any defamation,
libel or slander of the Company and its respective officers, directors,
employees, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns or tortious
interference with the contracts and relationships of the Company and its
respective officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns. The Executive acknowledges and agrees that any breach
of this paragraph shall constitute a material breach of the Agreement and shall
entitle the Company immediately to recover all consideration paid under this
Agreement, including, but not limited to the consideration described in
Section 3.

(b) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.

(c) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

-10-



--------------------------------------------------------------------------------

(d) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.

(e) Severance Provisions in Other Agreements. The Executive acknowledges and
agrees that the severance provisions set forth in this Agreement shall supersede
any such provisions in any other agreement entered into between the Executive
and the Company.

(f) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(g) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(h) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection shall be void.

(i) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.

(j) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Executive.

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature Page to Follow]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

    COST PLUS, INC.       /s/ Barry J. Feld     Barry J. Feld     Chief
Executive Officer

EXECUTIVE:

    /s/ Joan S. Fujii     Joan S. Fujii

 

-12-